Citation Nr: 1500935	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-09 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In his April 2013 substantive appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  To date, however, this hearing request has not been honored.  He is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a) and (e) (2014).  His representative more recently reiterated this request for a hearing.

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

